Citation Nr: 0827462	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-38 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision rendered by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a claim of entitlement 
to TDIU.


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder, rated 50 percent disabling; type 2diabetes 
mellitus, rated 20 percent disabling; residuals of scars from 
shell fragment wounds to the back and sternum, rated 10 
percent disabling; degenerative disc disease of the thoracic 
spine, rated 10 percent disabling; peripheral neuropathy of 
the left lower extremity, rated 10 percent disabling; 
peripheral neuropathy of the right lower extremity, rated 10 
percent disabling; peripheral neuropathy of the left upper 
extremity, rated 10 percent disabling; peripheral neuropathy 
of the right upper extremity, rated 10 percent disabling; and 
erectile dysfunction, rated as 0 percent disabling; with a 
combined disability rating for all service-connected 
disabilities of 80 percent.

2.  The evidence for and against the veteran's claim is in 
relative equipoise on the question of whether his service-
connected disabilities are of such severity as to render him 
unable to obtain or maintain substantially gainful 
employment.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim; that VA will seek to provide; and that the claimant is 
expected to provide.  Letters sent in February 2004 and May 
2005 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.

Because the full benefits sought on appeal (TDIU) are being 
granted by this Board decision, no further notice or 
assistance to the appellant is required.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the appellant in proceeding with this issue 
because of the favorable nature of the Board's decision.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

TDIU

The veteran contends he is entitled to a TDIU because his 
service-connected disabilities render him unable to secure or 
follow gainful a substantially gainful occupation.  

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155;  
38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of  
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology will be 
considered as one disability.  See 38 C.F.R. § 4.16(a).  

In adjudicating a total rating claim, the Board may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).

The veteran meets the percentage requirements set forth in 38 
C.F.R. § 4.16(a) for consideration of a TDIU.  Service 
connection is in effect for post-traumatic stress disorder, 
rated 50 percent disabling; type 2diabetes mellitus, rated 20 
percent disabling; residuals of scars from shell fragment 
wounds to the back and sternum, rated 10 percent disabling; 
degenerative disc disease of the thoracic spine, rated 10 
percent disabling; peripheral neuropathy of the left lower 
extremity, rated 10 percent disabling; peripheral neuropathy 
of the right lower extremity, rated 10 percent disabling; 
peripheral neuropathy of the left upper extremity, rated 10 
percent disabling; peripheral neuropathy of the right upper 
extremity, rated 10 percent disabling; and erectile 
dysfunction, rated as 0 percent disabling.  The combined 
disability rating for all service-connected disabilities is 
80 percent.  As a result, the schedular requirements for the 
assignment of a TDIU are met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.

Having met the objective criteria, the remaining question is 
whether the veteran's service-connected disabilities preclude 
him from securing or following substantially gainful 
employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  The 
evidence shows that the veteran is insulin dependent.  The 
evidence shows PTSD symptomatology that includes depression, 
mood swings, irritability, angry outbursts, nightmares and 
sleep disturbance, and impaired concentration.  He also has 
peripheral neuropathy of each of the four extremities.  

The veteran's employment history reflects no recent 
substantially gainful employment.  An employer statement 
dated in May 2004 reflects that the veteran lost 
approximately seven months of work during the last year of 
employment due to (unspecified) disability; that he last 
worked on May 3, 2002; and that he was terminated due to 
disability.  

The record reveals that in October 2004, in connection with a 
VA examination for PTSD, an examiner stated that the veteran 
was permanently and totally disabled and unemployable due to 
co-morbid factors which included his medical and psychiatric 
illnesses.  The PTSD symptoms resulted in the assignment of a 
Global Assessment of Functioning scale score of 50 for the 
present and previous year.  A score of 50 represents (on a 41 
to 50 continuum) indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

The October 2004 VA examination report diagnosed PTSD, 
alcohol dependence, and recurrent major depressive disorder 
(secondary to service-connected and service-connected 
disabilities).  The October 2004 VA examination report did 
not clearly distinguish between the veteran's service-
connected and his non service-connected psychiatric or 
physical disabilities in this assessment.  The Board notes 
that the veteran has reported that he is currently in receipt 
of U.S. Social Security disability benefits due to his 
service-connected disabilities.  The Board notes that the 
veteran has various non-service-connected disabilities which 
are also impairing, and has claimed workers compensation for 
work-related injuries.  The Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence that does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).   

 In reaching a determination in this situation, the analysis 
of the Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993), 
must be considered.  The Court held that in order for a 
veteran to prevail in a claim for individual unemployability 
benefits, it is necessary that the record reflect some factor 
which takes his case outside the norm with respect to a 
similar level of disability under the rating schedule.  38 
C.F.R. 
§§ 4.1, 4.15 (2005).  The fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  The 
question is whether or not the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Beaty v. 
Brown, 6 Vet. App. 532, 538 (1994).  

When the veteran's combination of physical and mental 
limitations for employment due to service-connected 
disabilities are considered in conjunction with his prior 
work history, the Board finds that the evidence for and 
against the veteran's claim for TDIU is in relative equipoise 
on the question of whether the combination of physical 
disabilities renders the veteran unable to obtain or maintain 
substantially 


gainful employment.  For these reasons, and resolving any 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for a TDIU due to service-connected disabilities 
have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

ORDER

A TDIU is granted, subject to the law and regulations 
governing the payment of VA monetary benefits. 


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


